DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A1, B1, and C2, encompassing claims 1-6, 8-10, 12, and 14, in the reply filed on 07-02-2021 is acknowledged.  The traversal is on the ground(s) that the species make a contribution over the prior art in view of MacDougald (US 2004/0245663), any search for the elected species would include a search for the remaining species and would not constitute an unreasonable search, the objectives of streamlined examination and compact prosecution would be promoted if a search were conducted simultaneously for all species, and the necessity of filing multiple patent applications in this case does not serve to promote the public interest.  This is not found persuasive because the invention does not make a contribution over the prior art as detailed in the prior art rejections below, and each species encompasses mutually exclusive embodiments.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 11, and 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07-02-2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3 (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, recites the limitation “in particular”.  It is unclear if the limitations following the phrase (lines 2-5) are part of the claimed invention, or if they are merely examples.
Further, lines 2-5 are unclear because they recite three apparent options (ceramic semi-finished product, anatomically shaped ceramic shell as a veneer of a dental framework, anatomically shaped ceramic shell as a full ceramic dental prosthesis), but the options do not clearly correspond to the lines 6-7 in the body of the claim, which recites “anatomically shaped ceramic shell”.
Claim 4 recites “a semi-finished product” in lines 3-4 and “a green compact” in line 4.  It is unclear if these limitations are referring back to “a ceramic semi-finished product” in claim 1, lines 2-3 and “a green compact” in claim 1, line 7, respectively, or if claim 4 is newly reciting additional components.
Claim 5 recites “possibly pre-drying the slip film” in line 5.  It is unclear if “possibly” means ‘optionally’ or ‘preferably’.  If it is intended to mean ‘preferably’, then it is unclear if pre-drying the slip film is a required part of the claimed invention.  For purposes of examination, the limitation will be interpreted as optional.
Claim 5 recites “a green compact” in line 8.  It is unclear if this limitation is referring back to “a green compact” in claim 1, line 7, or if claim 5 is newly reciting an additional component.
Claim 10, line 3, recites “the firing step”.  However claim 1 recites “at least one firing step” in line 11.  It is unclear if claim 10 is referring to a particular firing step or limiting the claims to a single firing step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-3, 8-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braiman ‘397 (US 5,346,397).
Regarding claim 1, Braiman ‘397 teaches:
making available an adaptable anatomically shaped ceramic shell as a green compact (blank or shell 10/filled blank or shell 10, 11; column 2, lines 6-10, 29-32)
affixing the ceramic shell to a framework or to a carrier by means of a viscous ceramic filler compound as an equalization compound (dentine ceramic opaque paste 14; column 3, lines 48-52; column 3, lines 16-18)
carrying out at least one firing step below a temperature of 1050°C (column 3, lines 36-40 - wherein the disclosed range overlaps the claimed range).
Regarding claim 2, Braiman ‘397 further teaches adaptation of the anatomically shaped ceramic shell to the framework or the carrier is carried out (column 2, lines 29-31; column 3, lines 33-36, 48-52).
Regarding claim 3, Braiman ‘397 further teaches the ceramic filler compound has a color-imparting property (column 3, lines 48-52 - wherein an opaque paste has some color).
Regarding claim 8, Braiman ‘397 further teaches the step of making an anatomically shaped ceramic shell available takes place with at least two differently colored layers (column 2, lines 29-32; column 2, line 64-column 3, line 13).
Regarding claims 9 and 10, Braiman ‘397 further teaches the green compact or a white compact that proceeds from the green compact is infiltrated, and in which the infiltration takes place with a glass or ceramic suspension before the at least one firing step (column 2, lines 29-32; column 3, lines 16-19 and 33-40).
Regarding claim 12, Braiman ‘397 further teaches a firing step for dense-sintering is carried out (column 2, lines 35-41; column 3, lines 40-45).
Regarding claim 14, Braiman ‘397 further teaches the ceramic shell is structured as a cap or crown with a palatinal component (column 1, lines 39-40; column 2, lines 6-14).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braiman ‘397 (US 5,346,397) in view of Leeson ‘537 (US 2017/0035537 A1).
Regarding claim 4, Braiman ‘397 further teaches forming a semi-finished product which is produced as a green compact from a mixture comprising a ceramic powder and a binder system (column 2, lines 19-28), but is silent regarding the step of making an anatomically shaped ceramic shell available comprising chip-removing processing of a semi-finished product.  In analogous art of producing a dental prosthesis, Leeson ‘537 suggests producing a semi-finished product as a green compact from a mixture comprising a ceramic powder and a binder system, and making an anatomically shaped ceramic shell from the semi-finished product by chip-removing processing for the benefit of refining the shape of the product to desired specifications (¶ [0007], [0042], [0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Braiman ‘397 by making the step of making an anatomically shaped ceramic shell available comprise chip-removing of the semi-finished product for the benefit of refining the shape of the product to desired specifications, as suggested by Leeson ‘537.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braiman ‘397 (US 5,346,397) in view of MacDougald ‘663 (US 2004/0245663 A1).
Regarding claim 5, Braiman ‘397 teaches making a ceramic shell in the form of a green compact by forming a ceramic slip into a mold and removing the shell from the mold in the form of a green compact (column 2, lines 18-28), but is silent regarding the step of making an anatomically shaped ceramic shell available comprising making a ceramic slip available, treating the ceramic slip to produce a slip film, possibly pre-drying the slip film to adjust the 
making a ceramic slip available (¶ [0021]-[0024])
treating the ceramic slip to produce a slip film (¶ [0021]-[0024])
possibly pre-drying the slip film to adjust the degree of moisture or the viscosity (this step is optional)
forming a concave flexible ceramic shell in an anatomical shape (¶ [0019], [0027]).
as an alternative method of forming an anatomically shaped ceramic shell for a dental prosthesis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Braiman ‘397 by making an anatomically shaped ceramic shell available by making a ceramic slip available, treating the ceramic slip to produce a slip film, possibly pre-drying the slip film to adjust the degree of moisture or the viscosity, forming a concave flexible ceramic shell in an anatomical shape, and removing the flexible ceramic shell in the form of a green compact, as suggested by MacDougald ‘663, as a substitution of methods for forming an anatomically shaped ceramic shell for a dental prosthesis.
Regarding claim 6, MacDougald ‘663 further suggests introduction into mold plates takes place to form the concave ceramic shell (¶ [0019]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741